Citation Nr: 1206650	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  07-02 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969 and from June 1971 to June 1974.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's applications to reopen his previously denied claims for entitlement to service connection for lumbar and cervical spine DDD.  As the Veteran has been diagnosed with DJD of the lumbar and cervical spine as well, the issues have been recharacterized accordingly.

In May 2007, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

In January 2010, the Board granted the applications to reopen the claims and remanded the reopened claims to the RO for additional development, specifically, a VA examination as to the etiology of his lumbar and cervical spine disabilities.  As shown below and as conceded by the Veteran's representative in the November 2011 Post Remand Brief, the examination was adequate and the RO complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Post Remand Brief, at 2 (Nov. 17, 2011) ("A review of the claims file indicates the AOJ has complied with the Board's remand directive").


FINDINGS OF FACT

1.  Lumbar spine DDD and DJD are unrelated to in-service lumbar spine injury and symptoms, and lumbar spine arthritis did not manifest within the one year presumptive period.

2.  Cervical spine DDD and DJD are unrelated to in-service cervical spine symptoms, and cervical spine arthritis did not manifest within the one year presumptive period.

3.  The in-service cervical and lumbar manifestations were acute and resolved without residual disability.


CONCLUSIONS OF LAW

1.  Lumbar spine DDD and DJD were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Cervical spine DDD and DJD were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2005 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the underlying claims for entitlement to service connection, in addition to the evidence needed to reopen the previously denied claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the November 2005 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified VA treatment records except for the Muskogee, Oklahoma VA Medical Center (VAMC), which indicated in October 2007 that it had no records relating to the Veteran.  The RO prepared a memorandum of unavailability and notified the Veteran of its inability to obtain these records.  Consequently, the RO complied with its duty to assist in this regard.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(c)(2), (e)(1).  In addition, during the RO hearing the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits, but they were not based on his lumbar or cervical spine disabilities.  As the SSA disability records are thus not relevant to the claims on appeal, the RO was not required to request them.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  

The Veteran was also afforded multiple VA examinations as to the etiology of his lumbar and cervical spine disabilities, in May 2003, November 2006, and April 2010.  For the reasons discussed below, the April 2010 VA examination, which was afforded pursuant to the Board's January 2010 remand, was adequate because the VA examiner supported his conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for cervical and lumbar spine DDD and DJD are thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran does not claim that either disability is due to combat.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis,  are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, the evidence reflects that the Veteran has current lumbar and cervical spine disabilities and that he had back and neck symptoms in service as well as a back injury in service.  Specifically, in July 1968, the Veteran complained of low back pain of several days duration.  Examination disclosed no spasm.  A July 1969 VA examination disclosed slight increase in the lumbar lordosis.  There was no spasticity or tenderness.  No pertinent diagnosis was entered.  A January 1973 STR indicates that the Veteran fell off of an engine and landed on his back.  A March 1973 STR reflects a stiff neck with no tenderness over the spine and bilateral cervical muscle stiffness.  The June 1974 separation examination report indicated that the spine and other musculoskeletal were normal, and the Veteran indicated that he was in good health.  The evidence also reflects that the Veteran has current lumbar and cervical spine disabilities, as he was diagnosed on the above noted VA examinations and in VA treatment records with lumbar and cervical spine DDD and DJD.  The issue is whether there is a nexus between the current disabilities and the in-service injury and symptoms.

As to continuity of symptomatology, the Veteran explained during the RO hearing that he felt pain in his back and neck continuously from the time of the in-service injury, but did not report it at separation because his only concern was getting out of the Army and that if he could now go back he would have reported it.  Hearing Transcript, at 5.  The Board finds the Veteran's testimony in this regard to be credible.   However, even conceding that the Veteran had lumbar and cervical spine symptoms in service and continuity of back and neck pain since that time, the question remains as to whether there is a nexus between the current cervical and lumbar spine disabilities and the post-service symptomatology or in-service injury and symptoms.  Savage, 10 Vet. App. at 496.  For the following reasons, the Board finds that the evidence weighs against such a nexus.

There are three medical opinions on this question.  The May 2003 VA examiner, after recounting his examination findings and diagnosing "significant spondylosis of the cervical spine (degenerative joint disease)" wrote, "I am of the opinion that the disease in the cervical spine "is more likely is not associated with the fall that occurred in service."  With regard to the lumbar spine, after recounting his examination findings and diagnosing DJD and probable disc ruptures of the lumbar spine, he wrote, "I am of the opinion that it is more likely than not or as not more likely related to the fall which occurred in the service."  The Board finds that these opinions are of little probative value because the VA examiner did not explain the reasons for his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Although the May 2003 VA examiner did not review the claims file, he did note the in-service fall, and the lack of claims file review therefore does not undercut the probative value of his opinion, as opposed to the lack of reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 301("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance") (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); D'Aries v. Peake, 22 Vet.App. 97, 106 (2008)).  See also VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  Similarly, the wording of the opinion is ambiguous, but even if one or both opinions were read as indicating a likely nexus, the lack of any reasoning would render the opinion of little probative value.

On the November 2006 VA examination, after recounting the examination findings and the Veteran's report of his in-service injury and post service work history, the VA examiner diagnosed lumbar and cervical spine DDD and DJD, and wrote, "I am having real trouble blaming all of his neck and back problems on the one injury in service."  He noted that the in-service fall appeared to be a hard one, but that there was "not a lot of information suggesting it caused an ongoing effect."  He also noted that post service the Veteran had "performed multiple labor and intensive work jobs, which doubtless contributed to his neck and back problems."  He concluded, "I would think it is possible that the fall contributed to his neck and back problems and I would estimate that as a 20 percent contribution to both the low back and the neck."  The Board finds that this opinion is of little, if any, probative value, because the examiner phrased his conclusion in terms of a "possibility."  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).

The April 2010 VA examiner, after reviewing the claims file and examining the Veteran, diagnosed lumbar and cervical spine DDD and DJD, and chronic pain secondary to the lumbar spine degenerative disease.  He noted that the Veteran had what appeared to be a soft tissue injury in service in 1973, and that he had continued with progressive pain.  He concluded, "It is the examiner's opinion that his condition represents degenerative changes of wear and tear and of the aging process.  Therefore, it is less likely than not that his lumbar and cervical pain is related to his military service."  The Board finds that this opinion is entitled to substantial probative weight, because the examiner expressed a definitive opinion and explained the reasons for his conclusions (that the DDD and DJD were the result of wear and tear and the aging process rather than service) based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The above discussion reflects that each of the VA examiners who expressed their opinions was a physician and each accurately characterized the evidence of record, regardless of claims file review.  Because the April 2010 VA examiner's opinion is the only one that was both expressed definitively and contained an explanation of the reasons for the conclusion, it must be afforded the greatest probative weight.  Consequently, the weight of the medical evidence is against a nexus between the current lumbar and cervical spine DDD and DJD and the post service continuity of symptomatology and/or the in-service injury and symptoms.  The Board has also considered the Veteran's lay statements.  As noted, those statements are competent and credible as to continuity of back and neck pain.  Lay statements are also competent as to some matter of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  In this case, the question whether the Veteran's current lumbar and cervical spine disabilities are related to his in-service symptoms and injury appear to be complex medical matters as to which the Veteran's lay statements are not competent.  To the extent that the Veteran's statements indicating a nexus between his current disabilities and service are competent, these general assertions are outweighed by the specific, reasoned opinion of the physician who performed the April 2010 VA examination.

The evidence also reflects that there was neither a diagnosis of arthritis within the one year appeal period or symptoms that were early manifestations of subsequently diagnosed arthritis.  See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Therefore, entitlement to service connection for lumbar and cervical spine arthritis is not warranted on a presumptive basis.

For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection for lumbar and cervical spine disabiliity. The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for lumbar spine disability is denied.

Entitlement to service connection for cervical spine disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


